Citation Nr: 1243413	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a thoracic spine disability, prior to December 6, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to December 6, 2011.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in which the RO, in relevant part, granted service connection and assigned an initial 20 percent rating for degenerative disc disease (DDD) of the thoracic spine with compression fracture of the L1-T12, effective May 3, 2008.  The Veteran testified before a Decision Review Officer (DRO) in August 2011, and before a Veterans Law Judge at the RO in September 2012; transcripts of both hearings are of record.

In a December 2011 rating decision, the RO granted a higher, 40 percent rating for the thoracic spine disability from December 6, 2011.  During the September 2012 Board hearing, the Veteran stated that he was satisfied with the 40 percent rating; however, he argued that a 40 percent rating should be assigned from May 2008 because his back disability had remained essentially the same during the appeal period.  (See Hearing Transcript, pgs. 3-5).  Hence, the Board has characterized the appeal as set forth on the title page.  

Also in the December 2011 rating decision, the RO granted entitlement to a TDIU effective December 6, 2011.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  During the Board hearing, the Veteran and his representative requested consideration of entitlement to a TDIU prior to December 6, 2011.  Specifically, the Veteran's representative argued that the Veteran is entitled to a TDIU from May 2008.  (See Hearing Transcript, pgs. 6-7).  Thus, the Board has expanded the issue of an increased rating for a thoracic spine disability to include entitlement to a TDIU prior to December 6, 2011.

The issue of entitlement to a TDIU prior to December 6, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From May 3, 2008, the Veteran's thoracic spine disability has been manifested by chronic pain and limitation of motion; however, there has been no ankylosis of the thoracolumbar spine.


CONCLUSION OF LAW

From May 3, 2008, the criteria for a 40 percent rating for DDD of the thoracic spine with compression fracture of the L1-T12 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The claim for a higher rating for a thoracic spine disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), records from the Social Security Administration (SSA), and all of the identified post-service VA and private treatment records.  The Veteran was afforded VA examinations for his thoracic spine disability in September 2008 and December 2011.  For the reasons discussed below, the evidence is adequate to make a determination on the claim herein decided.

Moreover, during the Board hearing, the undersigned discussed with the Veteran the evidence required to establish an increased rating.  This action supplemented VA's compliance with the VCAA and complied with 38 C.F.R. § 3.103.  

In this case, as will be discussed below, the Board is granting a higher, 40 percent rating for the Veteran's thoracic spine disability from May 3, 2008, which is a full grant of the benefits requested by the Veteran.  Hence, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Regarding the Veteran's thoracic spine disability, as will be explained below, the Board concludes that a uniform 40 percent rating is warranted during the appeal period.  

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
 38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the RO has evaluated the Veteran's thoracic spine disability under Diagnostic Code 5235-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Vertebral fracture or dislocation under Diagnostic Code 5235 and degenerative arthritis of the spine under Diagnostic Code 5242 are both evaluated using the criteria for rating spine disability as set forth in a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a . 

The General Rating Formula provides for assignment of a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V. 

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Analysis

In this case, the Veteran argues that his service-connected thoracic spine disability warrants a 40 percent rating from May 3, 2008.  The RO has assigned a 40 percent rating from December 6, 2011, the date of a VA examination that is purported to show an increase in the severity of the back disability.  A 20 percent rating has been assigned prior to December 6, 2011.  During the September 2012 Board hearing, the Veteran testified that his back disability has been relatively constant during the appeal period and argued that a 40 percent rating should be assigned from May 3, 2008.  For the reasons discussed below, the Board finds that a uniform 40 percent rating for the thoracic spine disability is warranted from May 3, 2008.

A May 2008 VA outpatient treatment note reflects the Veteran's complaints of longstanding chronic back pain with some remissions and exacerbations, and with some radiation into his buttocks.  On physical examination, there was some mild spinal tenderness in the lower lumbar area.  He had positive straight leg raising at 30 degrees bilaterally with pain in the back.  A May 2008 X-ray from Radiology Associates showed mild compression fracture of T12 and L1, probably not acute; DDD of the thoracolumbar junction and the L5-S1 level.

In an August 2008 letter, Dr. Hafermann, the Veteran's private treating physician, stated that the Veteran had chronic low back pain and was on moderate narcotic pain medication with incomplete relief.  The Veteran was limited in his ambulation and demonstrated 30 degree straight leg raising bilaterally.  The physician opined that the Veteran was limited primarily by his back problem and was not able to maintain employment.

The report of a September 2008 VA examination reflects the Veteran's complaints of constant low back pain, fatigue, weakness, lack of endurance, and left leg weakness.  He estimated the pain at rest while sitting in the examination room to be 6/10.  He stated that he had daily flare-ups of pain estimated at 9/10, which were precipitated by walking and lifting.  He said he sometimes used a cane and estimated he could walk 200 feet.  

On physical examination of the Veteran's thoracolumbar spine, there was tenderness of the bilateral paravertebral muscles and positive straight leg raising on both sides.  Forward flexion of the thoracolumbar spine was limited to 48 degrees, extension limited to 10 degrees, right and left lateral flexion limited to 10 degrees, and right and left rotation limited to 20 degrees.  The examiner indicated that there was no further limitation but he had increased pain with repeated testing.  The examiner, however, did not state at which point in the range of motion pain began and ended.  On sensory examination, lower extremities were intact to vibratory and light filament sensation.  Motor examination revealed normal muscle strength (5/5) bilaterally.  Reflexes were 2+.  X-rays showed mild old compression fractures of T12 and L1 with DDD of the thoracolumbar junction and the L5-S1 level.  The diagnoses were compression fracture of the T12 and L1 vertebrae and DDD of the thoracic spine.  

A November 2008 VA outpatient treatment record reflects that the Veteran walked bent forward with an antalgic gait.

A January 2009 VA outpatient treatment note reflects that the Veteran was essentially unchanged from previous visits with significant low back pain requiring Oxycodone for relief.  The Veteran could not walk more than 200 feet without stopping.  In February 2009, it was noted that he continued to have significant low back pain with no sciatic radiation.  In April 2009, it was noted that he continued to have significant low back pain and only got marginal relief from a TENS unit.  It was noted that he was on Oxycodone and requested a higher dose than prescribed because of the severity of his pain.

In an April 2009 decision, the SSA determined that the Veteran was disabled as of March 1, 2008, because of major depression, post traumatic stress disorder, perforated diverticulosis, and compound fractures of T12 and L1.

In May 2009, Dr. Hafermann completed a Physical Residual Functional Capacity Questionnaire for the Veteran.  He indicated that the Veteran had constant back pain, which was worse while sitting upright, and required him to move about and change positions often.  He opined that the Veteran was incapable of even "low stress" work and that the physical limitations of his low back condition would preclude sustained light physical activity and sitting for any extended period of time.  

An August 2009 VA outpatient treatment record notes that magnetic resonance imaging (MRI) did not show any spinal stenosis or narrowing.  There were some mild desiccated disk problems and some degenerative joint disease problems with no neural foraminal impingement.

In an October 2010 letter, Dr. Hafermann stated that he had been treating the Veteran for two years and that he had constant low back pain with only partial relief with narcotic medication.  He had an antalgic gait on every visit over the prior two years and muscle spasms of varying degrees.  

A June 2011 VA pain clinic consultation record notes the Veteran's complaints of back pain since he injured it in service.  He said the pain radiated down both legs, left worse than right.  He did not feel that physical therapy or a TENS unit were very helpful.  He said sauna and whirlpool therapy helped with the pain.  On physical examination, his said his lumbar paraspinals elicited the most pain.  The physician indicated that the pain pattern was quite diffuse and that it seemed to be myofascial.  He did not believe the pain was neuropathic because it did not fit a typical pattern.  He did not recommend increasing his narcotics in the setting of no objectively verifiable severe pathology.  The Veteran was offered treatment options such as spine injections, acupuncture, and pain psychology for pain coping skills, all which he declined.

The report of a December 2011 VA examination reflects the Veteran's complaints of constant low back pain ranging from 6/10 to 9/10 on a daily basis.  On physical examination, there was localized tenderness, and guarding or muscle spasms severe enough to result in abnormal gait.  It was noted that the Veteran used a cane for ambulation.  Forward flexion of the thoracolumbar spine was limited to 20 degrees with pain beginning at 10 degrees.  Extension was limited to 10 degrees with pain beginning at 5 degrees.  Right and left flexion was limited to 10 degrees with pain beginning at 5 degrees.  Right and left rotation was limited to 20 degrees with pain beginning at 15 degrees.  The Veteran was unable to perform repetitive testing due to pain.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner indicated that the condition impacted the Veteran's ability to work because he was overwhelmed due to chronic pain.  

In a March 2012 letter, Dr. Hafermann stated that the Veteran was first seen by him in May 2008.  At that time it was noted that the Veteran had longstanding back pain that impaired his ability to work.  The physician opined that the Veteran's current level of pain had been consistently present throughout the time he had seen him.  

At the outset, the Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this regard, he has testified and provided statements to healthcare providers indicated that he has had constant back pain with daily pain ranging between 6/10 to 9/10.  He has also indicated that his symptoms have been essentially constant throughout the appeal period and did not suddenly worsen at the time of the December 2011 VA examination.  The Board finds his testimony and statements credible.  Dr. Hafermann affirmed that the Veteran's symptoms have been essentially the same since he first began treating him in May 2008.  Therefore, the Board finds that a uniform rating is warranted.

As to the severity of the Veteran's thoracic spine disability, the Board finds that the evidence for and against a 40 percent rating is in relative equipoise.  In this regard, the Board notes that during the September 2008 VA examination, forward flexion of the thoracic spine was limited to 48 degrees and the combined range of motion was limited to 118 degrees.  Although these findings are commensurate with a 20 percent rating, the Board points out that the examiner did not specify at which point painful motion began and ended.  This section of the report referred to the section above without providing any specific information.  During the December 2011 VA examination, forward flexion was limited to 20 degrees with pain beginning at 10 percent.  Combined range of motion of the thoracolumbar spine was limited to 90 degrees without considering pain and limited to 55 degrees before pain began.  These findings suggest a much more limited range of motion when pain is considered.  It is also noted that the Veteran was observed during the Board hearing and appeared in obvious pain with the need to move around and adjust his position to alleviate his symptoms.  

The Board also acknowledges the Veteran's argument that he was heavily medicated at the time of the September 2008 VA examination and that it was not an accurate representation of his thoracic spine disability.  (See September 2010 VA Form 9).  In the recent case of Jones v. Shinseki, the Court determined that the Board erred when it considered the ameliorating effects of medication to evaluate a veteran's irritable bowel syndrome when those effects were not explicitly contemplated by the rating criteria.  Jones v. Shinseki, No. 11-2704, 2012 WL 5274280, at *4 (Vet. App. Oct. 26, 2012).  In light of the Veteran's argument and the Court's analysis in Jones, the Board finds that September 2008 VA examination should be carefully weighed against the findings that support a higher, 40 percent rating for the thoracic spine disability.

At the very least, the Board finds that the Veteran's descriptions of his symptoms, along with Dr. Hafermann's medical opinion and medical findings, permits application of the reasonable doubt doctrine.  In other words, the evidence for and against a 40 percent rating for the thoracic spine disability is in relative equipoise. 

As mentioned above, the Veteran indicated that he would be satisfied with a 40 percent rating for the thoracic spine disability from May 3, 2008.  He does not contend and the evidence does not show that there is any ankylosis of the thoracolumbar spine or any associated neurologic impairment.  Furthermore, although he is service-connected for DDD of the spine, he does not contend and the evidence does not show that he has had any incapacitating episodes requiring bed rest prescribed by a physician.  Therefore, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.  See 38 C.F.R. § 4.71a.  Finally, because this decision represents a full grant of the benefits requested by the Veteran, the Board need not discuss whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1). 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's thoracic spine disability as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a higher 40 percent rating for the thoracic spine disability is warranted from May 3, 2008.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

From May 3, 2008 to December 5, 2011, a 40 percent rating for DDD of the thoracic spine with compression fracture of the L1-T12 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

As mentioned above, when a Veteran files a claim for an increased rating and submits evidence of unemployability due to this disability, he has implicitly made a claim for a TDIU.  The TDIU is not a separate claim that must be raised with specificity; it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. at 454-55 (TDIU "is part and parcel of the determination of the initial rating for [a] disability").  In this case, the Veteran's claim for an increased rating for a thoracic spine disability included a claim for a TDIU, as he submitted evidence that he was unemployed, at least in part, due to his thoracic spine disability.  

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In December 2011, the Veteran was awarded a TDIU from December 6, 2011, according to the date that he became entitled to a combined 70 percent evaluation and eligible for a TDIU on a schedular basis.  In addition to the thoracic spine disability discussed above, service connection is in effect for bilateral hearing loss, rated at 70 percent from December 6, 2011, and noncompensable prior to that date; PTSD, rated at 50 percent from January 19, 2010; and tinnitus, rated at 10 percent from December 9, 2008.  

In light of the above decision, the Veteran now meets the schedular requirements for a TDIU from January 19, 2010.  However, as this matter has not been considered by the RO, and the Veteran has not been provided notice regarding the evidence necessary to substantiate such a claim, a remand is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Prior to January 19, 2010, the Veteran does not meet the schedular requirements for a TDIU; however, the Veteran and his representative argue that entitlement to a TDIU should be granted on an extraschedular basis given the medical evidence showing he was unemployable due to service-connected disabilities.  The Board points out that it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  Significantly, however, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As such referral has not occurred in this case, the Board is precluded from granting a TDIU prior to January 19, 2010.  While the Board does not have the power to award a TDIU on an extraschedular basis in the absence of a referral to VA's Director of Compensation and Pension Service, and there was no such referral in this case, the Board can, and will, consider whether a remand for such referral is warranted.

In this case, medical findings from Dr. Hafermann indicate that the Veteran has been unemployable primarily due to his service-connected thoracic spine disability since May 2008.  The Veteran's SSA records indicate that the Veteran's service-connected PTSD also plays a role in his inability to work.  Based on this evidence, the Board finds that the RO should refer to the Director of Compensation and Pension Service the issue of whether the Veteran is entitled to TDIU on an extraschedular basis prior to January 19, 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and develop the claim as necessary, including affording the Veteran a medical opinion addressing whether it is at least as likely as not (50 percent or greater possibility) that his service-connected disabilities precluded him from securing and following substantially gainful employment prior to December 6, 2011.  Development should also include referral to VA's Director of Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

2.  Adjudicate the issue of entitlement to a TDIU prior to December 6, 2011.  If the claim is denied, the Veteran and his representative must be provided a statement of the case.  The claim must be returned to the Board for further appellate review as necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


